Hatch, J. (concurring):
I concur with the .views expressed by Mr. Justice McLaughlin in this case, except so far as relates to the assessment upon the rectory and clergy house, so called. It appears without dispute that the rectory is erected as an “ L ” attached -to the church building proper. It is exclusively occupied as a residence for the rector of the church and his family and is used for no other purpose. The clergy house is that portion of the building occupied by the three curates connected with the church, and of this building only that part was assessed which is so occupied by them as their living rooms, viz., the third and fourth or fourth and fifth stories, which is kept exclusively for them and visiting clergy. These portions of the building, therefore, are in fact dwelling houses of the rector and ' curates, and for the use of visiting clergy, and as such by virtue of the express provision of section 4, subdivision 9, of the Tax Law (Laws of 1896, chap. 908) are entitled to exemption in the sum of $2,000. This sum appears to have been allowed. Aside from the rectory and clergy house, I agree that the remainder of the structure is entitled to exemption for the purpose of taxation, as being fairly comprehended within the statute, and I concur with the prevailing opinion upon that subject. The order should be modified in this respect, and as modified affirmed, without costs to either party.
Order reversed, with costs, and prayer of relator granted, with costs. '